Mr. Justice Culbertson, dissenting: The majority opinion in this case does violence to the doctrine of proximate cause. When it is stated that the “only reasonable conclusion” is that the driver of the car could not see the child and that the child did not and could not see the car which was coming down the street, until the child emerged from behind the truck, we are going far afield in my opinion. There is no evidence in the case, in my opinion, which tended to show that the act of the defendant in parking its truck near the intersection referred to in the majority opinion, was the proximate cause, or even a joint efficient cause, of the injury. The evidence clearly demonstrated that the automobile by which the plaintiff was injured, was traveling at the rate of about 5 miles per hour at the time of the injury, and that it had been traveling from 15 to 18 miles per hour before it had approached the intersection. It was shown that the truck of the defendant company was parked on the side of the street from which the plaintiff had run, and that the accident occurred toward the opposite side of the street. It was, likewise, shown that the street was 30 feet wide. There was no direct evidence that plaintiff was unable to see the Malsom automobile before the accident because of the position of the truck of the defendant company. The accident occurred after the plaintiff had already passed the truck of the defendant company. There is, in fact, no showing of circumstances from which a conclusion would reasonably or necessarily be drawn that the parking of the truck was the proximate cause of the plaintiff’s injury. Circumstantial evidence can only be employed to establish liability in a case of this character when the facts are of such nature and so related that it is the only conclusion to be reasonably drawn therefrom, and mere conjecture and suspicion is not enough to establish the requisite causal connection (Savoy Hotel Co. v. Industrial Board, 279 Ill. 329; Ohio Bldg. Safety Vault Co. v. Industrial Board, 277 Ill. 96; Anderson v. Chicago, R. I. & P. R. Co., 243 Ill. App. 337; O’Connor v. Aluminum Ore Co., 224 Ill. App. 613). I do not find myself in any way at variance with the principles announced in the cases cited in the majority opinion, but in my opinion none of the cases cited in the majority opinion can be, or should be, taken as a precedent for permitting a recovery in this case. In each of those cases the causation was of such character as to clearly establish the fact that the negligence of the defendant proximately contributed to the injury complained of. In none of those cases has a recovery been permitted where the facts fail to demonstrate a necessary causal connection between the injury complained of and the negligent act charged, as was true in the instant case. It is unnecessary to repeat the facts in such cases (which are set forth in the majority opinion), which demonstrate that the injury occurred, in each instance, in such manner that it was the only reasonable conclusion under the facts referred to in each instance that, the negligence charged was the proximate cause of the injury. While it is true we have no precise precedents in this State, I hold it is likewise true that none of the cases cited in the majority opinion can be taken as precise precedents under the facts in. the instant case. In the instant case the fact that the injury was sustained as the result of the child’s being struck on the opposite side of the street from the point at which the truck was parked when the automobile, which was being driven, had slowed down to a speed of approximately 5 miles per hour, in view of the evidence in the case, makes it manifest that the position taken in the majority opinion that, the only reasonable conclusion is that such injury resulted from the manner in which the truck was parked, is one which must necessarily be based on inference or speculation alone. The reference in Blessing v. Welding, supra, cited in the majority opinion, to the effect that “the question of proximate cause as a general rule is a question of fact,” while sound as a “general” statement, is subject to the limitation that where the facts are of such character as to clearly establish a lack of proximate cause, the question becomes one of law for the court. In the instant case we would be required to base an inference upon an inference and conclude that the plaintiff (who was unable to testify because of her age) sustained her injury because she did not see the Malsom car, and secondly, that she did not see the Malsom car because of the position in which the truck of the defendant company was parked. The court is not justified in a conclusion which is an inference based, not upon evidence, but upon another inference (Globe Ago. Ins. Co. v. Gerisch, 163 Ill. 625; Fitch v. Monarch Acc. Ins. Co., 239 Ill. App. 479). Under the evidence in this case it is purely speculative to conclude that the position of the defendant company’s truck proximately contributed to producing the injury of plaintiff. We should, therefore, conclude that the evidence failed to show that the manner in which defendant company’s truck was parked was the proximate cause of the injury sustained by plaintiff, and under the evidence as shown in the record, the court below shopld have directed a verdict in favor of the defendant, pursuant to its motion. In view of such conclusion, I, accordingly, dissent from the majority opinion.